UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6899


AZAZEL AUSAR N’ZINGA OUTLAW, a/k/a Rodney Andrew McNeil,

                Plaintiff – Appellant,

          v.

GREGG L. HERSHBERGER, Secretary for the          Department   of
Public Safety and Correctional Services,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-01257-RDB)


Submitted:   October 28, 2015             Decided:   November 10, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Azazel Ausar N’Zinga Outlaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Appellant       appeals          from       the      district       court’s    order

dismissing his 42 U.S.C. § 1983 (2012) action for failure to

state    a    claim    under       28   U.S.C.      §     1915(e)(2)(B)      (2012).     The

district court’s order also stated that the dismissal should

count    as    a    strike    for       purposes        of   §    1915(e).      On    appeal,

Appellant contends that he should have been permitted to amend

his complaint.         We hold that Appellant was not entitled to amend

his complaint before dismissal.

        The district court did not specify whether the complaint

was    dismissed      with    or    without         prejudice.        Because    the   court

stated that the dismissal would count as a strike, we conclude

that the dismissal was with prejudice.                             See United States v.

McClean, 566 F.3d 391, 396-97 (4th Cir. 2009) (dismissal without

prejudice for failure to state a claim does not count as a

strike).       We note that dismissals under §                      1915(e)(2)(B) should

be without prejudice, see Nagy v. FMC Butner, 376 F.3d 252, 258

(4th    Cir.       2004),    and    we    modify         the     district    court’s   order

accordingly.

        Therefore,      we     affirm       the         district     court’s    dismissal,

modifying it to show that the dismissal is without prejudice and

does not count as a strike.                      We dispense with oral argument

because the facts and legal contentions are adequately presented



                                                2
in the materials before this court and argument would not aid

the decisional process.



                                          AFFIRMED AS MODIFIED




                              3